Filed 4/30/13 Marriage of Perez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re the Marriage of JUANITA and
FRANCISCO E. PEREZ.
                                                                 D0061501
JUANITA PEREZ,

         Appellant,                                              (Super. Ct. No. D S43227)

         v.

FRANCISCO E. PEREZ,

         Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County, Stephanie

Sontag, Judge. Affirmed.



         Juanita Perez, appearing in propria persona, appeals a judgment dissolving her

marriage to Francisco E. Perez. She contends the family court erred when it ordered her

to pay one-half of the community debts. Juanita failed to present a sufficient record to

show that the family court erred. Accordingly, we must affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND

       In September 2010, Juanita petitioned for a dissolution of marriage. The parties

were married for about 16 years before they separated and they have two children.

Among other things, Juanita asked the court to determine property rights for the parties.

       In a minute order dated July 2011, the family court dissolved the marriage, granted

primary physical custody of the children to Francisco and allowed Juanita reasonable

visitation. The court indicated that it considered the Family Code section 4320 factors,

but reserved on the issues of child and spousal support. Among other things, it found that

the debts with Washington Mutual, Wells Fargo, the telephone company, Union Bank

and a 1999 auto loan were community debts to be divided equally between the parties. In

January 2012, the family court entered a judgment in conformance with the minute order.

Juanita timely appealed.

                                       DISCUSSION

                                I. General Legal Principles

       It is a fundamental proposition that a judgment or order is presumed correct on

appeal. (In re Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133.) It is the burden of

the party challenging a judgment on appeal to provide an adequate record to assess error.

(Ketchum v. Moses (2001) 24 Cal.4th 1122, 1140–1141.) Although Juanita is

representing herself in propria persona, she is not exempt from the rules governing

appeals. A self-represented party is to be treated like any other party and is entitled to the

same, but no greater, consideration than other litigants having attorneys. (Nwosu v. Uba

(2004) 122 Cal.App.4th 1229, 1246–1247.)

                                              2
       Because Juanita has elected to proceed on a clerk's transcript, we must treat this as

an appeal "on the judgment roll," to which the following rules apply: " 'Error must be

affirmatively shown by the record and will not be presumed on appeal [citation]; the

validity of the judgment on its face may be determined by looking only to the matters

constituting part of the judgment roll [citation]; where no error appears on the face of a

judgment roll record, all intendments and presumptions must be in support of the

judgment [citation] [citation]; the sufficiency of the evidence to support the findings is

not open to consideration by a reviewing court [citation]; and any condition of facts

consistent with the validity of the judgment will be presumed to have existed rather than

one which would defeat it [citation].' " (Ford v. State of California (1981) 116

Cal.App.3d 507, 514; Cal. Rules of Court, rule 8.163.)

                                        II. Analysis

       Generally, debts incurred after the date of marriage but before the date of

separation must be divided equally. (Fam. Code, § 2622, subd. (a); In re Marriage of

Walrath (1998) 17 Cal.4th 907, 924.) We review the judgment dividing the marital estate

for abuse of discretion. (In re Marriage of Sivyer-Foley & Foley (2010) 189 Cal.App.4th

521, 526.)

       Here, Juanita contends the family court erred when it ordered her to pay one-half

of the community debts because she is sick, homeless and living in a temporary shelter.

The clerk's transcript, however, does not contain any evidence supporting her contentions

or otherwise showing how the family court divided the community assets and debts.



                                              3
Accordingly, she has not shown the family court abused its discretion when dividing the

community debts and the judgment must be affirmed.

                                    DISPOSITION

      The judgment is affirmed.



                                                                MCINTYRE, J.

WE CONCUR:

HUFFMAN, Acting P. J.

NARES, J.




                                           4